Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 30, 2016

The Court of Appeals hereby passes the following order:

A17E0002. SHARON BUSH ELLISON v. BURGER KING CORP, ET AL.

      Court of Appeals Rule 6 requires that any filing with the Clerk of the Court of
Appeals must include a Certificate of Service properly executed in order for the Clerk
to accept such documents for filing. In this matter, although it appears that the
Appellant timely filed her Motion for Extension of Time to File Applications for
Discretionary Appeal, it is also apparent that said Motion did not include, among
other things, a Certificate of Service when it was originally submitted to the Court.
Accordingly, the Clerk of Court did not accept such Motion for filing at that time.
While the Appellant supplemented her Motion on or about August 23, 2016, to
include the Certificate of Service, such date was beyond the thirty (30) day period in
which the Appellant had to file her Motion for Extension of Time. Pursuant to Court
of Appeals Rule 31(g), an Appellant has to timely file a motion for extension of time
for filing an application for discretionary appeal in order for the Court to consider the
same. Thus, given that the Motion for Extension of Time to File Applications for
Discretionary Appeal was not filed until the Certificate of Service was forwarded to
the Clerk of Court on or about August 23, 2016, which was beyond thirty (30) days
of the date of the filing of the order by the trial court to which the Appellant seeks to
appeal, this Court is without jurisdiction to consider said Motion. Accordingly, said
Motion is DENIED.
Court of Appeals of the State of Georgia
                                     08/30/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.